Mr. Justice Butler,
concurring.
On January 17, 1930, there was filed with this court a petition to disbar J. W. Kelley for unprofessional conduct in connection with several transactions. A few months later, and while that disbarment proceeding was pending, Joseph Thierry made to certain lawyers, one of whom had been requested by the grievance committee of the Colorado Bar Association to' interview him, an oral statement charging Kelley with unprofessional conduct in connection with another transaction. The grievance committee is an agency of this court for the purpose of investigating charges of unprofessional conduct against members of the bar (Supreme Court rules 84a-84j), and at that time was engaged in investigating the charges against Kelley. The Thierry statement was called to our attention, and an application was made for leave to amend the disbarment petition so as to include the transaction to which Thierry’s statement related. Leave was granted and the petition was amended. At the hearing of the disbarment charges before the referee, Thierry repudiated some of the material portions of the oral statement, and denied any recollection of others. The result was that the charges were unsupported by the evidence, and the referee so reported.
At the' hearing of the contempt charge, Thierry denied that his statement to the lawyers was intended by him to be used in the disbarment proceeding, and claimed that he did not know that it was to be so used, and that he did not know that the Colorado Bar Association had anything to do with it. The overwhelming weight of the evidence, however, is that he knew that it was to be so used, and that he made it for the very purpose of being so used. Indeed, in a statement written with pen and ink in his own handwriting, he said: “This statement of facts at the urgent request.of your association is not actuated by animosity.” In this statement, now before me, a light pencil line is drawn through the words “your association,” and above them is written with a pencil the *584words, “Prances Eagan.” At the hearing before the referee in the contempt proceeding, the attention of Thierry was called to this, and he was asked: “Which did yon write? Bead what you wrote.” He answered: “I think that is what I wrote, ‘This statement of facts at the urgent request of your association is not actuated by animosity.’ ”
That his statement to the lawyers was false, is the only conclusion that I can draw from the record. At the Kelley disbarment hearing, there was not a word of evidence tending to establish its truth, and Thierry expressly denied its truth in most important particulars; indeed, he said that when the statement was reduced to typewriting, he refused to sign it because “the major portion of it” was false. That the statement was accurately typewritten, there can be no reasonable doubt. It was taken in shorthand by an experienced court reporter and transcribed by him, and its accuracy was established by evidence that is convincing. Thierry did not say that it was transcribed inaccurately, but that the major portion of it was, false. It seems beyond question that it was false, and that Thierry knew it to be so.
I cannot escape the conclusion that Thierry was guilty of contempt. The reasons for this conclusion are stated more fully in my concurring opinion in People v. Thompson, 91 Colo. 566, 17 P. (2d) 538, just decided. They need not be repeated here. The fact that the statement of Thierry was not sworn to does not relieve him from the charge of contempt. However, it tends to show that he acted with less deliberation than Thompson did, and justifies a lesser penalty than that imposed upon Thompson.
For' the reasons stated above, I concur in the judgment.